Name: Commission Regulation (EC) No 2385/94 of 30 September 1994 on the term of validity of licences issued in connection with the specific arrangements for the supply of certain agricultural products to the Canary Islands
 Type: Regulation
 Subject Matter: tariff policy;  regions of EU Member States;  trade;  agricultural activity;  cooperation policy
 Date Published: nan

 1 . 10. 94 Official Journal of the European Communities No L 255/93 COMMISSION REGULATION (EC) No 2385/94 of 30 September 1994 on the term of validity of licences issued in connection with the specific arrangements for the supply of certain agricultural products to the Canary Islands whereas a term of validity of around two months is in line with the trade requirements concerned ; whereas, to achieve its objective, this measure must enter into force on the day of its publication ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Articles 3 (4), 4 (4) and 5 (2) thereof, Whereas Commission Regulation (EEC) No 1 695/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down common detailed rules for implementation of the specific arrangements for the supply of certain agricul ­ tural products to the Canary Islands ; Whereas, after two years of application, the detailed rules for the abovementioned arrangements must be adapted ; whereas, pending the entry into force of the new provi ­ sions, in order to limit the drawbacks which may arise as a result of the parallel existence of licences issued under two different systems, by way of derogation from the special provisions adopted for the various product groups concerned, the term of validity of licences issued as from the entry into force of this Regulation shoud be limited ; HAS ADOPTED THIS REGULATION : Article 1 The term of validity of import licences, aid and exemp ­ tion certificates issued in respect of applications submitted from the entry into force of this Regulation under the specific arrangements for the supply of certain agricultural products to the Canary Islands provided for in Articles 2 to 5 of Regulation (EEC) No 1601 /92 shall expire on 7 December 1994. Article 2 This Regulation shall enter into force on 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 13 . (2) OJ No L 180, 23 . 7 . 1993, p. 26. (3) OJ No L 179, 1 . 7. 1992, p. 1 . (4) OJ No L 238, 23 . 9 . 1993, p. 24.